Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-17 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “an acquisition unit for…”, “an execution unit for…”, “a display processing part for…” in claim 1, “an installation processing unit for …” in Claim 4.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-10 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuura (US 20010020263) in view of Decker (US 20100313159), further in view of Zeller (US20110185043).

Regarding Claim 1, Matsuura (US 20010020263) teaches
An information processing apparatus for downloading application software from a server, comprising: 
an acquisition unit for downloading the application software from the server (Paragraph 0047, the CPU 1 executes a copy routine (copy_prog( ) in the diagram), reads out a root task routine (rootTask( ) in the diagram) for managing the download or executing an application task, a download routine (downloader( ) in the diagram) for downloading a new program from the peripheral apparatus 11), 
where a first application software file contains only a portion of the application software, and a second application software file contains more than the portion of the application software (Paragraph 0057, In step S 11, the CPU 1 discriminates whether the kind of download to be executed is the all download or a partial download such that the programs (namely, the application program) of the sectors except for the boot sector are downloaded by a predetermined signal from the peripheral apparatus 11. When this download is the partial download, the processing routine advances to step S12 and the CPU 1 allows the program supplied from the peripheral apparatus 11 to be stored into the area in a range from the logical sector 1 to the final logical sector); 
an execution unit for executing the application software and [generating application images based thereon], where execution of the first application software file contains enough of the application software to execute a limited amount of the application software (Paragraph 0058, As shown in FIG. 6, the partial download can be executed by storing the application tasks and data corresponding to them into the sectors different from that of the basic program such as a boot routine and the like); 

Matsuura did not specifically teach
and generating application images based thereon
and a display processing part for displaying the application images on a display screen based on the execution of the application software;
wherein the acquisition unit begins downloading the second application software file in a background process after downloading the first application software file and at least partially during the execution of the first application software file.

However, Decker (US 20100313159) teaches
and [generating application images based thereon] (Paragraph 0021, User display 100 includes a section of the display that contains the address bar 110, bookmarks 112, and various browser buttons 114. Address bar 110 includes a section for a progress indicator 111. In addition, user display 100 includes a content viewing area specifically dedicated to displaying web page content 102; When the web browser application determines that usable content has been rendered to the display screen, then the browser application displays 318 the progress indicator in the second state. In various embodiments, usable content is determined based on the existence of a visually non-empty layout generated by the web browser),
and a display processing part for displaying the application images on a display screen based on the execution of the application software (Paragraph 0021, User display 100 includes a section of the display that contains the address bar 110, bookmarks 112, and various browser buttons 114. Address bar 110 includes a section for a progress indicator 111. In addition, user display 100 includes a content viewing area specifically dedicated to displaying web page content 102; Paragraph 0027, When the web browser application determines that usable content has been rendered to the display screen, then the browser application displays 318 the progress indicator in the second state. In various embodiments, usable content is determined based on the existence of a visually non-empty layout generated by the web browser).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura’s teaching to Decker’s in order to provide a content viewing web browser application by providing an indication to the user when a visually non-empty portion of content from the resource address has been loaded into a viewing area of the content viewing application to direct the users attention to the viewing area of the content viewing application (Decker [Summary]).

Matsuura and Decker did not specifically teach


However, Zeller (US20110185043) teaches
wherein the acquisition unit begins downloading the second application software file in a background process after downloading the first application software file and at least partially during the execution of the first application software file (Claim 1, after the virtual process manager has begun downloading the portion of the virtualized application file from the second computing device, the client application receiving a user command to execute the virtual application at least partially implemented by the virtualized application file … in response to the command to execute the virtual application, the virtual process manager downloading any portions of the virtualized application file not previously downloaded from the second computing device).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura and Decker’s teaching to Zeller’s in order to download a virtualized application file from a remote server and executing the downloaded file on a server computing device by connecting a client application i.e. web browser, to a server computing device over a network, where the device stores a virtualized application file that implements a virtual application (Zeller [Summary]).

Regarding Claim 2, Matsuura, Decker and Zeller teach


Matsuura did not specifically teach
wherein the display processing unit displays a progressive bar indicating a download status of the second application software file in a region of the display screen that does not interfere with the application images.

However, Decker teaches 
wherein the display processing unit displays a progressive bar indicating a download status of the second application software file in a region of the display screen that does not interfere with the application images (Paragraph 0022, FIG. 2 illustrates an embodiment of different states for a progress indicator (e.g., progress indicator 111 of FIG. 1) in a web browser. As shown, state 202 includes an element resembling a spinning gear, an element indicating that the web page is loading, and an “X” that allows a user to cancel the current download. In particular, state 202 shows progress indicator with a darker background. State 204 shows the same progress indicator with a lighter background).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura’s teaching to Decker’s in order to provide a content viewing web browser application by providing an indication to the user when a visually non-empty portion of content from the resource address has been loaded into a viewing area of the content viewing application to direct the users attention to the viewing area of the content viewing application (Decker [Summary]).

Regarding Claim 7, Matsuura, Decker and Zeller teach
The information processing apparatus according to claim 1.

Matsuura did not specifically teach
wherein, when the acquisition unit completes downloading of the second application software file, the display processing unit notifies the user that a more complete download of the application software has been completed.

However, Decker teaches 
wherein, when the acquisition unit completes downloading of the second application software file, the display processing unit notifies the user that a more complete download of the application software has been completed (Paragraph 0023, State 206 illustrates an embodiment of a state where the requested web page has been fully downloaded and is fully available for display on the viewable screen. In other words, state 206 indicates that loading of the web page is complete).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura’s teaching to Decker’s in order to provide a content viewing web browser application by providing an indication to the user when a visually non-empty portion of content from the resource address has been loaded into a viewing area of the content viewing application to direct the users attention to the viewing area of the content viewing application (Decker [Summary]).

Regarding Claim 8, Matsuura, Decker and Zeller teach
The information processing apparatus according to claim 1.

Matsuura and Decker did not specifically teach
wherein the second application software file is a complete amount of the application software.

However, Zeller teaches 
wherein the second application software file is a complete amount of the application software (Claim 1, in response to the command to execute the virtual application, the virtual process manager downloading any portions of the virtualized application file not previously downloaded from the second computing device).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura and Decker’s teaching to Zeller’s in order to download a virtualized application file from a remote server and executing the downloaded file on a server computing device by connecting a client application i.e. web browser, to a server computing device over a network, where the device stores a virtualized application file that implements a virtual application (Zeller [Summary]).

Regarding Claim 9, Matsuura teaches

downloading the application software from the server (Paragraph 0047, the CPU 1 executes a copy routine (copy_prog( ) in the diagram), reads out a root task routine (rootTask( ) in the diagram) for managing the download or executing an application task, a download routine (downloader( ) in the diagram) for downloading a new program from the peripheral apparatus 11), 
where a first application software file contains only a portion of the application software, and a second application software file contains more than the portion of the application software  (Paragraph 0057, In step S 11, the CPU 1 discriminates whether the kind of download to be executed is the all download or a partial download such that the programs (namely, the application program) of the sectors except for the boot sector are downloaded by a predetermined signal from the peripheral apparatus 11. When this download is the partial download, the processing routine advances to step S12 and the CPU 1 allows the program supplied from the peripheral apparatus 11 to be stored into the area in a range from the logical sector 1 to the final logical sector); 
executing the application software and [generating application images based thereon], where execution of the first application software file contains enough of the application software to execute a limited amount of the application software (Paragraph 0058, As shown in FIG. 6, the partial download can be executed by storing the application tasks and data corresponding to them into the sectors different from that of the basic program such as a boot routine and the like); 

Matsuura did not specifically teach
and generating application images based thereon


However, Decker (US 20100313159) teaches
and generating application images based thereon (Paragraph 0021, User display 100 includes a section of the display that contains the address bar 110, bookmarks 112, and various browser buttons 114. Address bar 110 includes a section for a progress indicator 111. In addition, user display 100 includes a content viewing area specifically dedicated to displaying web page content 102; Paragraph 0027, When the web browser application determines that usable content has been rendered to the display screen, then the browser application displays 318 the progress indicator in the second state. In various embodiments, usable content is determined based on the existence of a visually non-empty layout generated by the web browser),
and displaying the application images on a display screen based on the execution of the application software (Paragraph 0021, User display 100 includes a section of the display that contains the address bar 110, bookmarks 112, and various browser buttons 114. Address bar 110 includes a section for a progress indicator 111. In addition, user display 100 includes a content viewing area specifically dedicated to displaying web page content 102; Paragraph 0027, When the web browser application determines that usable content has been rendered to the display screen, then the browser application displays 318 the progress indicator in the second state. In various embodiments, usable content is determined based on the existence of a visually non-empty layout generated by the web browser).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura’s teaching to Decker’s in order to provide a content viewing web browser application by providing an indication to the user when a visually non-empty portion of content from the resource address has been loaded into a viewing area of the content viewing application to direct the users attention to the viewing area of the content viewing application (Decker [Summary]).

Matsuura and Decker did not specifically teach
wherein the acquisition unit begins downloading the second application software file in a background process after downloading the first application software file and at least partially during the execution of the first application software file.

However, Zeller (US20110185043) teaches
wherein the acquisition unit begins downloading the second application software file in a background process after downloading the first application software file and at least partially during the execution of the first application software file (Claim 1, after the virtual process manager has begun downloading the portion of the virtualized application file from the second computing device, the client application receiving a user command to execute the virtual application at least partially implemented by the virtualized application file … in response to the command to execute the virtual application, the virtual process manager downloading any portions of the virtualized application file not previously downloaded from the second computing device).



Regarding Claim 10, Matsuura, Decker and Zeller teach
The method according to claim 9.

Matsuura did not specifically teach
further comprising displaying a progressive bar indicating a download status of the second application software file in a region of the display screen that does not interfere with the application images.

However, Decker teaches 
further comprising displaying a progressive bar indicating a download status of the second application software file in a region of the display screen that does not interfere with the application images (Paragraph 0022, FIG. 2 illustrates an embodiment of different states for a progress indicator (e.g., progress indicator 111 of FIG. 1) in a web browser. As shown, state 202 includes an element resembling a spinning gear, an element indicating that the web page is loading, and an “X” that allows a user to cancel the current download. In particular, state 202 shows progress indicator with a darker background. State 204 shows the same progress indicator with a lighter background).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura’s teaching to Decker’s in order to provide a content viewing web browser application by providing an indication to the user when a visually non-empty portion of content from the resource address has been loaded into a viewing area of the content viewing application to direct the users attention to the viewing area of the content viewing application (Decker [Summary]).

Regarding Claim 15, Matsuura, Decker and Zeller teach
The method according to claim 9.

Matsuura did not specifically teach
wherein, when the downloading of the second application software file is complete, the method includes notifying the user that a more complete download of the application software has been completed.

However, Decker teaches 
wherein, when the downloading of the second application software file is complete, the method includes notifying the user that a more complete download of the application software has been completed (Paragraph 0023, State 206 illustrates an embodiment of a state where the requested web page has been fully downloaded and is fully available for display on the viewable screen. In other words, state 206 indicates that loading of the web page is complete).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura’s teaching to Decker’s in order to provide a content viewing web browser application by providing an indication to the user when a visually non-empty portion of content from the resource address has been loaded into a viewing area of the content viewing application to direct the users attention to the viewing area of the content viewing application (Decker [Summary]).

Regarding Claim 16, Matsuura, Decker and Zeller teach
The method according to claim 9.

Matsuura and Decker did not specifically teach
wherein the second application software file is a complete amount of the application software.

However, Zeller teaches 
wherein the second application software file is a complete amount of the application software (Claim 1, in response to the command to execute the virtual application, the virtual process manager downloading any portions of the virtualized application file not previously downloaded from the second computing device).



Regarding Claim 17, Matsuura (US 20010020263) teaches
A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer system, causes the computer system to carry out actions for downloading application software from a server, the actions comprising: 
downloading the application software from the server (Paragraph 0047, the CPU 1 executes a copy routine (copy_prog( ) in the diagram), reads out a root task routine (rootTask( ) in the diagram) for managing the download or executing an application task, a download routine (downloader( ) in the diagram) for downloading a new program from the peripheral apparatus 11), 
where a first application software file contains only a portion of the application software, and a second application software file contains more than the portion of the application software  (Paragraph 0057, In step S 11, the CPU 1 discriminates whether the kind of download to be executed is the all download or a partial download such that the programs (namely, the application program) of the sectors except for the boot sector are downloaded by a predetermined signal from the peripheral apparatus 11. When this download is the partial download, the processing routine advances to step S12 and the CPU 1 allows the program supplied from the peripheral apparatus 11 to be stored into the area in a range from the logical sector 1 to the final logical sector); 
As shown in FIG. 6, the partial download can be executed by storing the application tasks and data corresponding to them into the sectors different from that of the basic program such as a boot routine and the like); 

Matsuura did not specifically teach
and generating application images based thereon
and displaying the application images on a display screen based on the execution of the application software, wherein the acquisition unit begins downloading the second application software file in a background process after downloading the first application software file and at least partially during the execution of the first application software file.

However, Decker (US 20100313159) teaches
and generating application images based thereon (Paragraph 0021, User display 100 includes a section of the display that contains the address bar 110, bookmarks 112, and various browser buttons 114. Address bar 110 includes a section for a progress indicator 111. In addition, user display 100 includes a content viewing area specifically dedicated to displaying web page content 102; Paragraph 0027, When the web browser application determines that usable content has been rendered to the display screen, then the browser application displays 318 the progress indicator in the second state. In various embodiments, usable content is determined based on the existence of a visually non-empty layout generated by the web browser),
 User display 100 includes a section of the display that contains the address bar 110, bookmarks 112, and various browser buttons 114. Address bar 110 includes a section for a progress indicator 111. In addition, user display 100 includes a content viewing area specifically dedicated to displaying web page content 102; Paragraph 0027, When the web browser application determines that usable content has been rendered to the display screen, then the browser application displays 318 the progress indicator in the second state. In various embodiments, usable content is determined based on the existence of a visually non-empty layout generated by the web browser).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura’s teaching to Decker’s in order to provide a content viewing web browser application by providing an indication to the user when a visually non-empty portion of content from the resource address has been loaded into a viewing area of the content viewing application to direct the users attention to the viewing area of the content viewing application (Decker [Summary]).

Matsuura and Decker did not specifically teach
wherein the acquisition unit begins downloading the second application software file in a background process after downloading the first application software file and at least partially during the execution of the first application software file.

However, Zeller (US20110185043) teaches
after the virtual process manager has begun downloading the portion of the virtualized application file from the second computing device, the client application receiving a user command to execute the virtual application at least partially implemented by the virtualized application file … in response to the command to execute the virtual application, the virtual process manager downloading any portions of the virtualized application file not previously downloaded from the second computing device).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura and Decker’s teaching to Zeller’s in order to download a virtualized application file from a remote server and executing the downloaded file on a server computing device by connecting a client application i.e. web browser, to a server computing device over a network, where the device stores a virtualized application file that implements a virtual application (Zeller [Summary]).

Claims 4-6 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuura (US 20010020263) in view of Decker (US 20100313159) and Zeller (US20110185043), further in view of Li (US 20030097400).

Regarding Claim 4, Matsuura, Decker and Zeller teach
The information processing apparatus according to claim 1.

Matsuura, Decker and Zeller did not teach
further comprising an installation processing unit for installing the application software after downloading, wherein when the acquisition unit acquires the first application software, the installation processing unit installs the first application software file.

However, Li (US 20030097400) teaches 
further comprising an installation processing unit for installing the application software after downloading, wherein when the acquisition unit acquires the first application software, the installation processing unit installs the first application software file (Claim 1, installing the core module, the installed core module providing instant user functionality).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura, Decker, Zeller’s teaching to Li’s in order to download applications from the Internet in a quick and efficient manner while keeping the functionality of the application available to a user by downloading a core module including classes for running an engine of the executable program (Li [Summary]).

Regarding Claim 5, Matsuura, Decker, Zeller and Li teach
The information processing apparatus according to claim 4.


wherein upon completion of downloading the first application software file, the acquisition unit instructs the installation processing unit to install the first application software file.

However, Li teaches 
wherein upon completion of downloading the first application software file, the acquisition unit instructs the installation processing unit to install the first application software file (Claim 1, downloading a core module, the core module includes classes necessary to run an engine of the executable program; installing the core module, the installed core module providing instant user functionality).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura, Decker, Zeller’s teaching to Li’s in order to download applications from the Internet in a quick and efficient manner while keeping the functionality of the application available to a user by downloading a core module including classes for running an engine of the executable program (Li [Summary]).

Regarding Claim 6, Matsuura, Decker, Zeller and Li teach
The information processing apparatus according to claim 4.

Matsuura, Decker and Zeller did not teach


However, Li teaches 
wherein, when the acquisition unit completes downloading of the second application software file, the installation processing unit automatically installs the second application software file (Paragraph 0019, The installed core module further includes program instructions for requesting a class not associated with the core module, searching non-core modules for the requested class, and downloading a non-core module containing the requested class while the executable program provides the user functionality).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura, Decker, Zeller’s teaching to Li’s in order to download applications from the Internet in a quick and efficient manner while keeping the functionality of the application available to a user by downloading a core module including classes for running an engine of the executable program (Li [Summary]).

Regarding Claim 12, Matsuura, Decker and Zeller teach
The method according to claim 9.

Matsuura, Decker and Zeller did not teach


However, Li (US 20030097400) teaches 
further comprising installing the application software after downloading, wherein when the first application software is downloaded, the first application software file is installed (Claim 1, installing the core module, the installed core module providing instant user functionality).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura, Decker, Zeller’s teaching to Li’s in order to download applications from the Internet in a quick and efficient manner while keeping the functionality of the application available to a user by downloading a core module including classes for running an engine of the executable program (Li [Summary]).

Regarding Claim 13, Matsuura, Decker, Zeller and Li teach
The method according to claim 12.

Matsuura, Decker, and Zeller did not teach
wherein upon completion of downloading the first application software file, the installing automatically begins the installing of the first application software file.


wherein upon completion of downloading the first application software file, the installing automatically begins the installing of the first application software file (Claim 1, downloading a core module, the core module includes classes necessary to run an engine of the executable program; installing the core module, the installed core module providing instant user functionality).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura, Decker, Zeller’s teaching to Li’s in order to download applications from the Internet in a quick and efficient manner while keeping the functionality of the application available to a user by downloading a core module including classes for running an engine of the executable program (Li [Summary]).

Regarding Claim 14, Matsuura, Decker, Zeller and Li teach
The method according to claim 12.

Matsuura, Decker and Zeller did not teach
wherein, when the downloading of the second application software file is complete, installation of the second application software file is automatically started.

However, Li teaches 
The installed core module further includes program instructions for requesting a class not associated with the core module, searching non-core modules for the requested class, and downloading a non-core module containing the requested class while the executable program provides the user functionality).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura, Decker, Zeller’s teaching to Li’s in order to download applications from the Internet in a quick and efficient manner while keeping the functionality of the application available to a user by downloading a core module including classes for running an engine of the executable program (Li [Summary]).

Claims 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuura (US 20010020263) in view of Decker (US 20100313159) and Zeller (US20110185043), further in view of Williams (US 7890919).

Regarding Claim 3, Matsuura, Decker and Zeller teach
The information processing apparatus according to claim 1.

Matsuura, Decker and Zeller did not teach 
wherein, even if the acquisition unit completes downloading of the second application software file, the execution unit continues to execute the application software based on the 

However, Williams teaches
wherein, even if the acquisition unit completes downloading of the second application software file, the execution unit continues to execute the application software based on the first application software file for at least some period of time without terminating the application software (5:20-31 , As the application development environment replaces the component set, it also updates any available component interfaces, such as insert bars, code hinting, component inspectors, or the like, with the information about the newly downloaded components. Therefore, as the user continues working with application development environment, any component interface elements available to the user will be populated with the new or modified components for use in developing the various applications. The update process occurs at runtime, such that the user is not required to re-start the application in order to install the downloaded components) Examiner Comments: The time period from downloading to installing the update can be interpreted to the claimed “at least some period of time”.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura, Decker and Zeller’s teaching to William’s in order to provide  updates to one or more component tools offered in the application development environment by 

Regarding Claim 11, Matsuura, Decker and Zeller teach
The method according to claim 9.

Matsuura, Decker and Zeller did not teach 
wherein, even if the downloading completes downloading of the second application software file, the executing continues to execute the application software based on the first application software file for at least some period of time without terminating the application software.

However, Williams teaches
wherein, even if the downloading completes downloading of the second application software file, the executing continues to execute the application software based on the first application software file for at least some period of time without terminating the application software (5:20-31 , As the application development environment replaces the component set, it also updates any available component interfaces, such as insert bars, code hinting, component inspectors, or the like, with the information about the newly downloaded components. Therefore, as the user continues working with application development environment, any component interface elements available to the user will be populated with the new or modified components for use in developing the various applications. The update process occurs at runtime, such that the user is not required to re-start the application in order to install the downloaded components) Examiner Comments: The time period from downloading to installing the update can be interpreted to the claimed “at least some period of time”.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined Matsuura, Decker and Zeller’s teaching to William’s in order to provide  updates to one or more component tools offered in the application development environment by downloading and compares the server site components with one or more local components associated with the application (Williams [abstract]).

Response to Arguments
Applicant argues that “As can be clearly seen from paragraphs [0058] - [0059] of Matsuura (U.S. 2010/0020263), the partial download of a new basic program will not result in system failure; rather, the preservation of the existing basic program will permit re-trying the download. Although that functionality is interesting, it does not disclosed the claimed feature that a partial download of an application program may be executed.”
Examiner respectfully disagrees. Paragraph [0057] of Matsura discloses that “the CPU 1 discriminates whether the kind of download to be executed is the all download or a partial download such that the programs (namely, the application program) of the sectors except for the boot sector are downloaded by a predetermined signal from the peripheral apparatus 11”. Paragraph [0058] of Matsuura further discloses that “As shown in FIG. 6, the partial download can be executed by storing the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191